DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 20 recites that the loop is foldable over the elongated conductors with the part of elongated conductors extending along an edge along the folding line.  The specification does not appear to support possession of the concept because FIG. 3 and FIG. 8 shows that folding the loop over the bridge does not fold the loop over the elongated conductors.  The loop is not wide .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3,  8-11, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrender (US 20070046475) in view of Yang (US 20110284641).
Re claim 1, Carrender teaches
	An inlay (FIG. 3+)
	An IC arrangement (FIG. 2A+)
	A conductive loop being electrically connected to an IC arrangements3 (FIG. 2A+);

	A bridge portion through which the pair of opposing elongated conductors are electrically connected, the bridge portion including a pair of lateral extensions that extending from the bridge portion to each of the pair of opposing elongated conductors (bridge portion including the lateral extensions are the 2 vertical sections coming up from the conductive loop where the lateral extensions are the narrow generally horizontal extensions that connect into the winder elongated conductors), the lateral extensions bend away from the loop with respect to the length of the loop as they curve to the sides away from the loop;
	Wherein the conductive loop, integrated circuit arrangement, elongated conductors and the bridge portion are disposed on the inlay such that in use the inlay is foldable about the first foldable line (FIG. 2A+ shows the components on an inlay that is foldable and thus is interpreted to read on the claimed limitations) as it can be folded.  Additionally, Carrender generally teaches folding and thus it would have been obvious to fold for a size, for a specific system configuration, axis performance of the antenna, preferred use, etc., as optimizing values/ parameters of prior art such as how much is folded, would yield expected results as to the performance of the antenna.  
	Carrender is silent to a nonconductive gap to separate the bridge from the conductive loop, defining a first folding line.
	Yang generally teaches a gap between the loop and a bridge type portion of the antenna (see FIG. 7).
	Prior to the effective filing date, it would have been obvious to combine the teachings.

	Re claim 3, the conductors are conductively separated from the loop via the extensions.
Re claim 8, FIG. 2A+ is an inlay, interpreted as folded.
Re claim 9, the limitations have been discussed above re claim 1.  As the tag is foldable it is interpreted to be able to be folded in various locations as a function of the material.  Alternatively, the degree/ amount of folding would have been obvious to optimize/ change based on expected results of performance of the antenna, desired size, etc.
Re claim 10, this is an issue of intended use which is not patentable.  The structure of the prior art is interpreted as operable to be used in such a way.
Re claim 11, the tag is interpreted as flexible.
Re claim 16, as an RFID tag it has an RFID circuit. 
Re claim 18, the conductors as the same size have the same length.
Re claim 20, the limitations have been discussed above.  As the tag is foldable it would have been obvious to fold it in a plurality of ways, such as for an expected shape/ size/ performance.  Alternatively, the Examiner note that different shaped antennas are known in the art as well, for different layouts and different folding results.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrender et al./ Yang, as discussed above, in view of Deavours et al. (US  7557757).
FIG. 6-7 of Yang shows various embodiments including spacing.  Though silent to 2mm it would have been well within the ordinary skill in the art to have an optimum value, such as 2mm, for desired induction.
Deavours et al. teaches 1.5mm which (claim 10).
.
Claims 12, 13, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrender et al./ Yang, as discussed above, in view of Joyce, Jr. et al. (US 20090096696).
Re claim 12, the teachings of Carrender et al. have been discussed above but are silent to the specific dimensions.
Joyce, Jr. et al. teaches the antenna length is approximately 100-140mm (paragraph [0055] + which when measured from the midpoint (IC arrangements) is approx. 50-70mm.
Prior to the effective filing date, it would have been obvious to combine the teachings for commonly used dimensions.  When general conditions of a claim are taught, optimizing a value involves only routine skill in the art, specifically one would have been motivated to optimizing length based on a desired electromagnetic communication effect in terms of optimizing antenna performance (system constraints).  
Re claim 13, the teachings of Carrender et al. have been discussed above, but are silent to one conductor being 90-110mm from the IC, as 50-70mm has been discussed above. 
Joyce, Jr. et al. teaches the length can be adjusted for a desired response (paragraph [0055] +) and teaches that the dipole antenna length coupled to the loop segment can be 165mm, which is approximately centered at 82mm, approximately 90mm. Prior to the effective filing date it would have been obvious to combine the teachings to have an antenna length for desired performance. Further, FIG. 5 shows the IC not centered on the elongated conductors extending in either direction in a roughly 60:40 ratio, and thus at 165mm would be approximately 90mm, further supporting optimizing based on a desired effect.

The Examiner notes that Joyce, Jr. et al. teaches such limitations (FIG. 4+ and that manipulation of such dimensions is tuning of the antenna).
Prior to the effective filing date, it would have been obvious to combine the teachings in order to tune the RFID tag to a particular environment, system constraint, or desired electromagnetic characteristic as defined by the dimensions. When the general conditions of a claim are taught by prior art, reciting specific values/ ranges involves only routine skill in the art, based on predicted results.
Re claim 17, Carrender et al. is silent to different lengths of conductors as recited.
Joyce, Jr. et al. teaches different lengths (FIG. 5).
Prior to the effective filing date, it would have been obvious to combine the teachings for modified antenna performance (system constraints/ design variation) to produce such expected results.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrender et al./ Yang, as discussed above in view of Ikemoto (JP 20120206239).
Re claim 14, the teachings of Carrender et al./ Yang have been discussed above but are silent to the width of .2mm
Ikemoto generally teaches loop conductor width in an RFID tag of .5mm.
Prior to the effective filing date, it would have been obvious to combine the teachings in order to have a desired property for the intended environment of the RFID tag. Though silent to .2mm, optimizing values taught by prior art is well within the ordinary skill in the art for expected results, such as optimizing communications within an RFID system.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrender et al./ Yang, as discussed above, in view of Steidinger (US 20080088448).
The teachings of Carrender et al./ Yang have been discussed above but are silent to perforations.
Steidinger teaches perforations (FIG. 3).
Prior to the effective filing date, it would have been obvious to have perforations to separate tags such as when they are produced on a roll, for efficiency/ ease of separation, when using a well-known technique to form them (on roll). 

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive in light of the rejections above with new art.
Additionally, the Examiner notes Baba et al. (US 7540428) teaches various folding.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL I WALSH/Primary Examiner, Art Unit 2887